Citation Nr: 0108552	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-03 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for spondylolisthesis due 
to partial subluxation of lumbosacral facets with 
degenerative joint and disc disease, currently rated as 40 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel
INTRODUCTION

The veteran served on active duty from August 1946 to 
February 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, which denied an increased rating 
for the veteran's low back disability (rated 40 percent since 
September 1989).  In July 1998, the veteran entered a notice 
of disagreement with this decision; in November 1998, the RO 
issued a statement of the case; and in January 1999 the RO 
received the veteran's substantive appeal, on a VA Form 9.

The Board remanded this case to the RO in March 2000 for the 
purpose of conducting a Travel Board hearing before the 
undersigned member of the Board sitting at the RO in Phoenix, 
Arizona.  That hearing was conducted in January 2001, the 
transcript of the hearing was made a part of the record, and 
the case returned to the Board for further appellate 
determination. 


FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by spondylolisthesis due to partial subluxation of 
lumbosacral facets with degenerative joint and disc disease, 
productive of: severe limitation of motion of the lumbar 
spine, including due to pain with motion and tenderness, and 
occasional muscle spasm; degenerative joint disease; and 
degenerative disc disease analogous to recurring attacks of 
not more than severe intervertebral disc syndrome with more 
than little intermittent relief; his low back disability is 
not manifested by ankylosis of the lumbar spine, persistent 
symptoms compatible with sciatic neuropathy, or of pronounced 
disability with little intermittent relief.   



CONCLUSION OF LAW

The schedular criteria for a disability rating greater than 
40 percent, for spondylolisthesis due to partial subluxation 
of lumbosacral facets with degenerative joint and disc 
disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003-5292, 
5293 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
requested assistance to the veteran by VA has been provided 
as required by law.  On November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475, 114 Stat. 2096, 2096-2100 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The law affects this claim because it was pending on the date 
of enactment of the new law.  The Board initially finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue of 
entitlement to an increased rating for a low back disability 
(spondylolisthesis due to partial subluxation of lumbosacral 
facets with degenerative joint and disc disease) has been 
obtained.  The evidence includes private treatment records of 
examination, VA orthopedic examination reports in October 
1998, April 1999, and an additional requested examination and 
opinion by a different VA specialist in August 1999, 
including X-ray examination and magnetic resonance imaging 
(MRI) reports.  The Board does not know of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  The Board also finds that requirements regarding 
notice which must be provided to the veteran pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) have been satisfied by the letters and 
statement of the case which were provided to the veteran by 
the RO.
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2000).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When a rating of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  For the purpose 
of rating disability from arthritis, the lumbar vertebrae are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45(f).

The veteran's low back disability (spondylolisthesis due to 
partial subluxation of lumbosacral facets with degenerative 
joint disease and degenerative disc disease) is currently 
rated as 40 percent disabling under Diagnostic Codes 5010-
5003-5292.  38 C.F.R. § 4.71a.  The 40 percent rating has 
been effective from September 1989.  The veteran now contends 
that his low back disability, primarily low back pain, has 
increased in severity and that a higher rating of 60 percent 
is warranted under Diagnostic Code 5293 for "other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief." 

According to Diagnostic Code 5010, traumatic arthritis is 
rated as degenerative arthritis.  In turn, Diagnostic Code 
5003 provides that degenerative arthritis is to be rated on 
the basis of limitation of motion of the affected part.  
38 C.F.R. § 4.71a.  Under Diagnostic Code 5292, a maximum 
schedular rating of 40 percent is assigned when limitation of 
motion of the lumbar spine is severe.  38 C.F.R. § 4.71a. 

In this case, the veteran's subjective complaints include 
constant low back pain, including pain which radiates down 
the legs, muscle spasms, numbness of the legs, and back pain 
that worsens with prolonged sitting, walking, driving, and 
physical activity, especially lifting.  The veteran also 
testified that he used 800 mg of Ibuprofen three times a day 
for back pain, and had once worn a corset for about a year.  

Objectively, there is severe limitation of motion of the 
lumbar spine limited by pain on motion, tenderness, and 
occasional muscle spasm.  The August 1999 VA compensation 
examination noted that the veteran had minimal compression 
changes at L1-L2 and L2-L3, spondylolysis at L5, mild 
spondylolisthesis at L5-S1, and a noncompressive spur at L4-
L5, and that he did not use back braces or ambulatory aids.  
Physical examination revealed low back tenderness, but no 
muscle spasm, and ranges of motion limited by pain at the 
extremes of motion as follows: 30 degrees flexion; 10-15 
degrees extension; and 10-15 lateral flexion (side bending) 
bilaterally.  Chiropractic examination reports reflect 
treatment for thoracic and low back pain, soreness and 
stiffness.  A January 1999 chiropractic examination revealed 
lumbar myospasm, and pain at the extremes of motion of the 
spine as follows: 40 degrees of thoracolumbar flexion; 10 
degrees of extension; 10 degrees of lateral flexion on the 
left and right; and 10 degrees of rotation on the left and 
right.  The examining chiropractor noted that examination 
findings were consistent with examination findings in October 
1997, except that thoracolumbar flexion had improved, and a 
previous +1 Achilles deep tendon reflex on the left was now 
absent.  The examining chiropractor offered the opinion that 
the veteran's chronic low back disability had progressively 
worsened in the previous 14 months.  Clinical findings in 
February 1999 included muscle spasm of the thoracic and 
lumbosacral spine, low back tenderness, and listing of the 
spine, with improvements of less muscle spasm, less 
tenderness, and less pain following chiropractic treatment.  

Considering the evidence of record, the Board finds that the 
preponderance of the evidence is against an increased 
disability rating (in excess of 40 percent) for the veteran's 
service-connected low back disability.  The evidence reflects 
that the veteran's service-connected low back disability is 
manifested by spondylolisthesis due to partial subluxation of 
lumbosacral facets with degenerative joint and disc disease, 
which is productive of severe limitation of motion of the 
lumbar spine, including due to pain with motion.  The 
currently assigned 40 percent rating encompasses the 
veteran's severe limitation of motion due to pain on motion, 
and is the maximum schedular rating provided for a low back 
disability under Diagnostic Codes 5010-5003-5292.  38 C.F.R. 
§ 4.71a.  

The Board has also considered all other potentially 
applicable diagnostic codes to determine whether a higher 
rating might be warranted.   A 40 percent rating for severe 
lumbosacral strain under Diagnostic Code 5295 encompasses 
much of the veteran's low back symptomatology, such as 
spondylolisthesis (analogous to a listing of the spine), 
marked limitation of forward bending and loss of lateral 
motion with osteo-arthritic changes, including due to pain on 
motion, and abnormal mobility due to pain on motion (perhaps 
roughly analogous to abnormality on forced motion, though no 
forced motion findings were noted).  However, 40 percent is 
the maximum schedular rating provided under Diagnostic Code 
5295 for disability analogous to severe lumbosacral strain.  
With regard to other diagnostic codes, the evidence does not 
demonstrate unfavorable ankylosis of the lumbar spine to 
warrant consideration for a 50 percent rating under 
Diagnostic Code 5289, or complete bony fixation (ankylosis) 
at a favorable angle to warrant consideration of a 60 percent 
rating under Diagnostic Code 5286, or a history of vertebral 
fracture to warrant consideration of a rating under 
Diagnostic Code 5285.  38 C.F.R. § 4.71a.  

The Board notes the veteran's specific contention that the 
clinical findings of decreased pinwheel sensation, or 
paresthesia, in various areas demonstrate "other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief" as contemplated by a 60 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
In this regard, the Board notes that the veteran's low back 
disability was rated under Diagnostic Code 5293 in a December 
1987 Board decision, but has otherwise prior to and 
subsequent to the December 1987 Board decision been rated 
under Diagnostic Codes 5010-5003 on the basis of limitation 
of motion due to arthritis.  Notwithstanding the Board's use 
of Diagnostic Code 5293 in its December 1987 decision, that 
Board decision rated (10 percent) strictly on the 
symptomatology of subjective complaints of pain, with 
limitation of flexion, without muscle spasm, which was 
productive of no more than mild impairment at that time.  

With regard to the potential application of Diagnostic Code 
5293, consistent with the rating code for intervertebral disc 
syndrome, the record of clinical findings reflects that a 
December 1997 chiropractic report included a diagnosis of 
intervertebral disc syndrome, based on the history presented 
by the veteran of paresthesia, and the chiropractor's 
conclusion that paresthesia was radicular sciatic neuropathy.  
Clinical findings included Achilles and patellar deep tendon 
reflexes of 0 to 1+ bilaterally.  
A January 1999 private chiropractor's letter indicated that 
the veteran had absent Achilles deep tendon reflexes on the 
left and right, but did not actually diagnose disc disease or 
intervertebral disc syndrome.  The chiropractor indicated 
that there was a possibility of capsular adhesions which 
could extend into the neural sheaths which, in part, increase 
the incidence of neuritis and neuralgia.  He referred to this 
as a "compromised disc."  

Subsequent VA examination in August 1999 revealed that the 
veteran had deep tendon reflexes of patellar 2+ bilaterally 
and Achilles 1+ bilaterally, with pinwheel demonstration 
revealing some decreased pinwheel sensation of the right 
lateral thigh, posterior right thigh distally, medial and 
lateral right leg, and lateral foot on the right.  After 
noting these clinical findings, the August 1999 VA examiner 
offered the medical opinion that the veteran had no symptoms 
compatible with sciatic neuropathy, and based upon review of 
X-rays and MRI results, including no evidence of disc space 
abnormalities, did not have degenerative disc disease of the 
lumbar spine referable to service.  

This is consistent with the April 1999 VA examiner's opinion 
that the veteran's low back problem was degenerative joint 
disease of the lumbar spine, and the veteran did "not have 
findings of disc disease warranting surgery."  Clinical 
findings at an April 1999 VA examination included no sensory 
or motor deficits.  Deep tendon reflexes were as follows: 1+ 
at the left knee joint, 2+ at the right knee joint, trace on 
the left Achilles joint, and 0 on the right Achilles joint.

With regard to whether the veteran has intervertebral disc 
syndrome, the Board finds the August 1999 VA examination 
report to be more highly probative than the January 1999 
private chiropractic opinion or the December 1997 
chiropractic report which included a diagnosis of 
intervertebral disc syndrome.  The January 1999 opinion is 
based on rather tentative assumptions.  The opinion is based 
entirely on the single clinical finding of the lumbosacral 
angle of 35 degrees.  The first aspect of the opinion is that 
this single clinical finding indicates a "compromised" L5 
disc.  That assumed, the next step in the opinion is that 
this "compromised" L5 disc "probably" attributed to 
chronic pain and disability of the low back, which 
(implicitly) also includes inflammation (though there is no 
clinical evidence of this), which in turn "can" extend into 
the neural sheaths which "increase the incidence of" 
neuritis and neuralgia.  Even assuming this medical opinion 
meets the threshold test of actually constituting medical 
opinion evidence as opposed to speculation, because of its 
tentativeness is of de minimus probative value.  See Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (Court found 
evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis was deemed 
speculative). 

Further, the January 1999 chiropractic opinion noted that the 
opinion was based on 1997 lumbar spine X-rays, and did not 
have any more recent X-rays to determine if there had been an 
increase in lumbosacral angle, whereas the VA examination was 
based on both X-ray and MRI findings in April 1999.  The 
August 1999 VA examination was based on a review of the 
claims file and was provided by an orthopedic specialist.  
The April 1999 VA examination was also provided by a medical 
doctor, whereas the January 1999 opinion was from a 
chiropractor. 

On the question of whether the veteran has intervertebral 
disc syndrome, the Board finds the specific clinical findings 
of record, as well as the weight of the medical opinion 
evidence, to be more highly probative than the chiropractic 
opinions of record or the veteran's report of symptoms of 
"numbness" or "tingling" in the legs or similar 
symptomatology.  While the veteran is competent to testify as 
to symptomatology he experiences at any time, and perhaps to 
generally describe his radiating pain as "sciatic pain," a 
diagnosis of intervertebral disc syndrome, or a determination 
as to whether particular symptoms are compatible with sciatic 
neuropathy, are medical questions to which the veteran is not 
competent to testify.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Stadin v. Brown, 8 Vet. App. 
280, 284 (1995) (layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing symptoms).  

Notwithstanding that the weight of the evidence reflects that 
the veteran does not have intervertebral disc syndrome, the 
Board has nevertheless considered whether an increased rating 
of 60 percent is warranted under Diagnostic Code 5293 for the 
low back symptomatology actually manifested.  38 C.F.R. 
§ 4.71a.  The Board notes that, in its March 1990 rating 
decision, the RO established service connection for 
degenerative disc disease by inclusion of "degenerative disc 
disease" in the rating sheet description of back disability.  
The determination was based on December 1986 and 1989 
examination reports which included a diagnosis of mild 
degenerative disc disease, manifested nearly 40 years after 
service.  The June 1998 rating decision also rated the 
veteran's back disability under Diagnostic Code 5293, 
specifically applying the rating criteria in its reasons and 
bases for the decision. 

After a review of the record, the Board finds that the 
veteran's symptomatology is encompassed by the criteria for a 
40 percent rating under Diagnostic Code 5293, which 
contemplates recurring attacks of severe intervertebral disc 
syndrome with (more than little) intermittent relief.  
38 C.F.R. § 4.71a.  The veteran's service-connected back 
disability has manifested clinical findings of intermittently 
absent or impaired Achilles and patellar deep tendon reflexes 
bilaterally, occasional muscle spasm, and more than little 
intermittent relief.  The August 1999 diagnosis was of 
"minimal" compression changes, and of "mild" 
spondylolisthesis, which did not require the use of back 
brace or ambulatory aids.  

While the veteran has consistently described his back pain as 
constant, the incapacitating effect of which the Board has 
fully considered, the evidence does not demonstrate 
"recurring attacks" with only little intermittent relief.  
At the personal hearing, in response to a specific question 
as to whether the veteran had incapacitating attacks, he 
responded that a 10 "would put me totally incapacitated," 
but did not indicate that he actually experienced such 
incapacitation, and instead described leg numbness and pain 
("good pain") which was constant and never subsided.  The 
veteran has at other times reported increased pain, but 
usually reported to be associated with certain activities 
such as lifting or overhead reaching. 
The January 1999 chiropractic report reflects that the 
veteran could lift items up to 15 pounds, and was limited to 
doing activities which did not require overhead work with his 
arms or extension away from the body.  Moreover, the evidence 
reflects that the veteran has obtained more than a little 
intermittent relief of his symptoms.  For example, a February 
1999 chiropractic entry reflects that following treatment the 
veteran had less muscle spasm, less tenderness, and less 
pain.  An October 1998 VA compensation examination report 
reflects that the veteran reported that his son was a 
chiropractor and manipulated him an average of twice a month, 
that he took Motrin two to three times per week if his back 
was very bad, but that he otherwise paced himself, being 
primarily limited by his lungs/chronic obstructive pulmonary 
disease and the oxygen he is on, and that he did not have 
radiating pain. 

The evidence reflects that the veteran's service-connected 
back disability, which includes degenerative disc disease, 
does not demonstrate pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
or of only little intermittent relief, as contemplated by a 
60 percent rating under Diagnostic Code 5293.  The August 
1999 VA examiner specifically opined that the veteran did not 
have symptoms compatible with sciatic neuropathy, including 
no evidence of disc space abnormalities.  At October 1998 and 
April 1999 VA examinations, the examiner recorded that the 
veteran reported that his low back pain did not radiate, 
while at other times he has reported or testified that it 
does radiate.  With regard to muscle spasm, while the veteran 
was noted to have myospasm in January and February 1999, he 
was found to have no muscle spasm upon examination in August 
1999.  The veteran testified at the personal hearing that he 
"occasionally" had what he thought was painful muscle 
spasms.  With regard to a finding of absent ankle jerk, the 
Board notes that the findings varied during different 
examinations, so that absent ankle jerk is not demonstrated 
to be persistent.  For example, while a January 1999 
chiropractic report reflects findings of absent Achilles deep 
tendon reflexes bilaterally, a subsequent VA examination in 
April 1999 measured no sensory or motor deficits and deep 
tendon reflexes of 1+ at the left knee joint, 2+ at the right 
knee joint, and trace on the left Achilles.  A subsequent VA 
examination in August 1999 measured deep tendon reflexes of 
2+ patellar and 1+ Achilles, bilaterally.  Because the 
symptomatology does not demonstrate disability analogous to 
"pronounced" intervertebral disc syndrome, including no 
"persistent" symptoms compatible with sciatic neuropathy, 
or of only little intermittent relief, the Board finds that a 
rating in excess of 40 percent under Diagnostic Code 5293 is 
not warranted.  38 C.F.R. § 4.71a.

As the evidence does not demonstrate that the veteran's 
service-connected back disability manifests symptomatology 
which more nearly approximates the schedular criteria for a 
rating in excess of the currently assigned 40 percent rating, 
the Board finds that the preponderance of the evidence is 
against a disability rating greater than 40 percent for 
spondylolisthesis due to partial subluxation of lumbosacral 
facets with degenerative joint and disc disease.  38 U.S.C.A. 
§§ 1155, 5107; Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5003-5292, 5293.  

Finally, with respect to the assignment of a higher rating on 
an extraschedular basis, the Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2000).  In this regard, the Board has 
considered the history of the veteran's back disability, the 
current clinical manifestations, and the effect this 
disability may have on the earning capacity of the veteran 
under 38 C.F.R. §§ 4.1 and 4.2, and finds that there has been 
no showing by the veteran that his service-connected back 
disability has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  The evidence reflects that the veteran is 
now retired, and has sought VA and private chiropractic 
treatment for his back, but has not been hospitalized for his 
back disability.  The record also reflects that the veteran 
has been diagnosed with (non-service-connected) disability of 
the lungs which affect his earning capacity, namely chronic 
obstructive pulmonary disease (emphysema) which necessitates 
the use of an oxygen canister.  In the absence of such 
factors of marked interference with employment or frequent 
periods of hospitalization associated with service-connected 
back disability, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); Sanchez-Benitez v. West, 13 Vet. App. 282, 
287 (2000); VAOPGCPREC 36-97.  


ORDER

An appeal for an increased rating in excess of 40 percent, 
for spondylolisthesis due to partial subluxation of 
lumbosacral facets with degenerative joint and disc disease, 
is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

